Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated October 2, 2019. Claims 1- 20 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on October 2, 2019 and February 23, 20201together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings 

3	The drawings submitted on October 2, 2019 are accepted.
Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more. 

4.1	Claim 1 is directed to:
A computing device comprising:
memory storing a quantum computing device model, wherein the quantum computing device model includes …; and
a processor configured to:
generate a first discretized model of the quantum computing device model, wherein:
the first discretized model divides the quantum computing device model into a first plurality of cells; and
the first discretized model indicates a respective estimated boundary for each quantum computing device component;
solve a first differential equation discretized with the first discretized model;
generate a second discretized model of a focus region of the quantum computing device model, wherein:
the second discretized model divides the focus region into a second plurality of cells; and
the focus region is bounded at least in part by the estimated boundary indicated in the first discretized model for a quantum computing device component of the plurality of quantum computing device components; and
solve a second differential equation discretized with the second discretized model.

Step 1 analysis
A computing device comprising:
memory storing a quantum computing device model, wherein the quantum computing device model includes …; and
a processor configured to:
generate a first discretized model of the quantum computing device model, wherein:
the first discretized model divides the quantum computing device model into a first plurality of cells; and
the first discretized model indicates a respective estimated boundary for each quantum computing device component;
solve a first differential equation discretized with the first discretized model;
generate a second discretized model of a focus region of the quantum computing device model, wherein:
the second discretized model divides the focus region into a second plurality of cells; and
the focus region is bounded at least in part by the estimated boundary indicated in the first discretized model for a quantum computing device component of the plurality of quantum computing device components; and
solve a second differential equation discretized with the second discretized model.

Therefore, it belongs to the category of “Machine” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 

In claim 1, the process of “generate a first discretized model of the quantum computing device model” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for “a computing device comprising memory and a processor”. That is, other than reciting “a computing device comprising memory and a processor”, nothing in the claim preclude the “generate a first discretized model of the quantum computing device model” step from practically being performed using mathematical concepts. For example, but for the “a computing device comprising memory and a processor language, the claim encompasses the user performing “generate a first discretized model of the quantum computing device model” using mathematical concepts. 
In claim 1, the process of “solve a first differential equation discretized with the first discretized model” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for “a computing device comprising memory and a processor”. That is, other than reciting “a computing device comprising memory and a processor”, nothing in the claim preclude the “solve a first differential equation discretized with the first discretized model” step from practically being performed using mathematical concepts. For example, but for the “a computing device comprising memory and a processor” language, the claim encompasses the user performing “solve a first differential equation discretized with the first discretized model” using mathematical concepts. 
In claim 1, the process of “generate a second discretized model of a focus region of the quantum computing device model” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for “a computing device comprising memory and a processor”. That is, other than reciting “a computing device comprising memory and a processor”, nothing in the claim preclude the “generate a second discretized model of a focus region of the quantum computing device model” step from practically being performed using mathematical concepts. For example, but for the “a computing device comprising memory and a processor” language, the claim encompasses the user performing “generate a second discretized model of a focus region of the quantum computing device model” using mathematical concepts. 
In claim 1, the process of “solve a second differential equation discretized with the second discretized model” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for “a computing device comprising memory and a processor”. That is, other than reciting “a computing device comprising memory and a processor”, nothing in the claim preclude the “solve a second differential equation discretized with the second discretized model” step from practically being performed using mathematical concepts. For example, but for the “a computing device comprising memory and a processor” language, the claim encompasses the user performing “solve a second differential equation discretized with the second discretized model” using mathematical concepts. 

Accordingly, the claim recites an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “a computing device comprising memory and a processor”. These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (MPEP 2106.05(f)). 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to an inventive concept/significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “a computing device comprising memory and a processor” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (MPEP 2106.05(f)). Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

4.2	Dependent claims 2-12, recite the abstract ideas of:
(claim 2) the quantum computing device model further indicates a respective material of each quantum computing device component (mental step in that a person could mentally identify a respective material of each quantum computing device component); 
 (claim 3) at least one actual boundary of the plurality of actual boundaries included in the quantum computing device model is a boundary between a superconductor and a semiconductor (mental step in that a person could mentally identify at least one actual boundary of the plurality of actual boundaries included in the quantum computing device model is a boundary between a superconductor and a semiconductor);
(claim 4) at least one of the first discretized model and the second discretized model is a finite difference model (mental step in that a person could mentally identify at least one of the first discretized model and the second discretized model is a finite difference model);

(claim 5) the finite difference model divides the quantum computing device model into a grid of rectangular cells (mental step in that a person could mentally divide the quantum computing device model into a grid of rectangular cells);

 (claim 6) at least one of the first discretized model and the second discretized model is a finite element model (mental step in that a person could mentally identify at least one of the first discretized model and the second discretized model is a finite element model);
(claim 7) the finite element model includes a bounding box tree indicating, for each of the quantum computing device components, one or more cells of the finite element model corresponding to that quantum computing device component (mental step in that a person could mentally identify a bounding box tree indicating, for each of the quantum computing device components, one or more cells of the finite element model corresponding to that quantum computing device component);
(claim 8) one or more of the second plurality of cells are smaller than one or more of the first plurality of cells (mental step in that a person could mentally identify one or more of the second plurality of cells are smaller than one or more of the first plurality of cells);
 (claim 9) the first differential equation and the second differential equation are each selected from the group consisting of a Schrodinger equation, a Poisson equation, and a Bogoliubov-de Gennes equation (mental step in that a person could mentally identify the first differential equation and the second differential equation are each selected from the group consisting of a Schrodinger equation, a Poisson equation, and a Bogoliubov-de Gennes equation);
 (claim 10) the quantum computing device model is a two-dimensional model (mental step in that a person could mentally identify the quantum computing device model is a two-dimensional model);
(claim 11) the quantum computing device model is a three-dimensional model (mental step in that a person could mentally identify the quantum computing device model is a three-dimensional model.).
(claim 12) output a graphical user interface (GUI) for display on the display; via the user input device, receive user input at the GUI specifying…; output a solution to the first differential equation and/or a solution to the second differential equation for display on the display (mental step in that a person could mentally identify these generic computer functions).

These claims deal with ineligible abstract ideas (mental steps) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

4.3	Claim 13 is directed to:
A method for use with a computing device, the method comprising: storing a quantum computing device model in memory, wherein the quantum computing device model includes a plurality of quantum computing device components having a respective plurality of actual boundaries;
generating a first discretized model of the quantum computing device model, wherein:
the first discretized model divides the quantum computing device model into a first plurality of cells; and
the first discretized model indicates a respective estimated boundary for each quantum computing device component;
solving a first differential equation discretized with the first discretized model;
generating a second discretized model of a focus region of the quantum computing device model, wherein:
the second discretized model divides the focus region into a second plurality of cells; and
the focus region is bounded at least in part by the estimated boundary indicated in the first discretized model for a quantum computing device component	of the plurality	of quantum computing device components; and
solving a second differential equation discretized with the second discretized model.

Step 1 analysis
Claim 1 is directed to A method for use with a computing device, the method comprising: storing a quantum computing device model in memory, wherein the quantum computing device model includes a plurality of quantum computing device components having a respective plurality of actual boundaries;
generating a first discretized model of the quantum computing device model, wherein:
the first discretized model divides the quantum computing device model into a first plurality of cells; and
the first discretized model indicates a respective estimated boundary for each quantum computing device component;
solving a first differential equation discretized with the first discretized model;
generating a second discretized model of a focus region of the quantum computing device model, wherein:
the second discretized model divides the focus region into a second plurality of cells; and
the focus region is bounded at least in part by the estimated boundary indicated in the first discretized model for a quantum computing device component	of the plurality	of quantum computing device components; and
solving a second differential equation discretized with the second discretized model.

Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

The claim lists all the steps that the “computing device solving a quantum computing device model” of claim 1 performs. It is rejected under 35 USC 101 as performing the same abstract ideas as the system claim 1.

4.4	Dependent claims 14-19, recite the abstract ideas of all limitations of claims 2-4, 6, 8 and 9. 

These claims deal with ineligible abstract ideas (mental steps) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

4.5	Claim 20 is directed to:
A computing device comprising:
memory storing a device model, wherein the device model includes a plurality of device components having a respective plurality of actual boundaries; and
a processor configured to:
generate a first discretized model of the device model, wherein: the first discretized model divides the device model into
a first plurality of cells via finite difference analysis or finite element analysis; and
the first discretized model indicates a respective estimated boundary for each device component;
solve a first differential equation discretized with the first discretized model;
generate a second discretized model of a focus region of the device model, wherein:
the second discretized model divides the focus region into a second plurality of cells via finite difference analysis or finite element analysis;
the focus region is bounded at least in part by the
estimated boundary indicated in the first discretized model for a device component of the plurality of device components; and
one or more of the second plurality of cells are smaller than one or more of the first plurality of cells; and
solve a second differential equation discretized with the second discretized model.

Step 1 analysis
A computing device comprising:
memory storing a device model, wherein the device model includes a plurality of device components having a respective plurality of actual boundaries; and
a processor configured to:
generate a first discretized model of the device model, wherein: the first discretized model divides the device model into
a first plurality of cells via finite difference analysis or finite element analysis; and
the first discretized model indicates a respective estimated boundary for each device component;
solve a first differential equation discretized with the first discretized model;
generate a second discretized model of a focus region of the device model, wherein:
the second discretized model divides the focus region into a second plurality of cells via finite difference analysis or finite element analysis;
the focus region is bounded at least in part by the
estimated boundary indicated in the first discretized model for a device component of the plurality of device components; and
one or more of the second plurality of cells are smaller than one or more of the first plurality of cells; and
solve a second differential equation discretized with the second discretized model.

Therefore, it belongs to the category of “Machine” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 

In claim 1, the process of “generate a first discretized model of the device model” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for “a computing device comprising memory and a processor”. That is, other than reciting “a computing device comprising memory and a processor”, nothing in the claim preclude the “generate a first discretized model of the device model” step from practically being performed using mathematical concepts. For example, but for the “a computing device comprising memory and a processor language, the claim encompasses the user performing “generate a first discretized model of the device model” using mathematical concepts. 
In claim 1, the process of “solve a first differential equation discretized with the first discretized model” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for “a computing device comprising memory and a processor”. That is, other than reciting “a computing device comprising memory and a processor”, nothing in the claim preclude the “solve a first differential equation discretized with the first discretized model” step from practically being performed using mathematical concepts. For example, but for the “a computing device comprising memory and a processor” language, the claim encompasses the user performing “solve a first differential equation discretized with the first discretized model” using mathematical concepts. 
In claim 1, the process of “generate a second discretized model of a focus region of the device model” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for “a computing device comprising memory and a processor”. That is, other than reciting “a computing device comprising memory and a processor”, nothing in the claim preclude the “generate a second discretized model of a focus region of the device model” step from practically being performed using mathematical concepts. For example, but for the “a computing device comprising memory and a processor” language, the claim encompasses the user performing “generate a second discretized model of a focus region of the device model” using mathematical concepts. 
In claim 1, the process of “solve a second differential equation discretized with the second discretized model” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for “a computing device comprising memory and a processor”. That is, other than reciting “a computing device comprising memory and a processor”, nothing in the claim preclude the “solve a second differential equation discretized with the second discretized model” step from practically being performed using mathematical concepts. For example, but for the “a computing device comprising memory and a processor” language, the claim encompasses the user performing “solve a second differential equation discretized with the second discretized model” using mathematical concepts. 

Accordingly, the claim recites an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “a computing device comprising memory and a processor”. These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (MPEP 2106.05(f)). 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to an inventive concept/significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “a computing device comprising memory and a processor” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (MPEP 2106.05(f)). Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Allowable Subject Matter

5.	Claims 1-20 of the application would be allowable over prior art of record if the claim rejections under 35 USC 101 described in Paragraph 4 above are overcome

6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) lumped circuit model that represents the linear elements of the quantum  processing circuit and produces the linear response function of the quantum  processing circuit; the quantum circuit analysis computes the operating parameters by executing a quantum simulation algorithm; the quantum circuit analysis may import numerical data from the electromagnetic structure solver and fit the numerical data to generate a fitted linear response function; the quantum circuit analysis may determine the circuit parameters for the equivalent linear circuit and construct a circuit model (e.g., a Hamiltonian) for the equivalent linear circuit and the nonlinear components of the quantum  processing circuit; the process may model three or more quantum energy levels (e.g., of a qubit device or another type of nonlinear circuit element) to obtain more accurate representation of the quantum  processing circuit; the process may efficiently combine a classical electromagnetic solver (for linear components) and quantum mechanical analysis (for nonlinear components); a nonlinear component of the quantum information processing circuit can initially be modeled by a first linear component model; using the first linear component model, Maxwell's equations can be solved by a finite element electromagnetic structure solver, to obtain a first eigen frequency for the quantum processing circuit; the quantum information processing circuit can include a qubit device, and composite circuit model can be solved to include three or more quantum energy levels of the qubit device (Rigetti et al., WIPO WP 2017/078731 A1); 
(2) a system for quantum computing device modeling and design; the modeling component models an element of a quantum computing device as an electromagnetic circuit element to generate electromagnetic circuit data for the quantum computing device; the simulation component simulates the quantum computing device using the electromagnetic circuit data to generate response function data indicative of a response function for the quantum computing device; a Hamiltonian is constructed based on the response function; the modeling component generates connection data using information associated with a connection between the first quantum device element and a second quantum device element of the quantum computing device; the modeling component generates the electromagnetic circuit data for the quantum computing device based on the connection data; the simulation component generates Hamiltonian data based on the response function data, indicating information associated with energy of the quantum computing device; the design component generates design data indicative of a layout for the quantum computing device based on the Hamiltonian data; the model of the quantum computing device is generated by the simulator; the simulator is a static field simulator that performs one or more electromagnetic field simulations associated with the quantum computing device; the model of the quantum computing device can be a two-dimensional model or a three-dimensional model; parameter data and/or design data are generated by the quantum computing device design tool (e.g., the modeling component and/or the simulation component (Paik et al., U.S. Patent Application Publication 2019/0236218 A1); 
(3) a robotic surface cleaning device including one or more autonomous or semi-autonomous robotic devices having communication, mobility, actuation and/or processing elements; the cleaning device has rotating assembly that includes a plate with attached components such as, one or more cleaning apparatuses, a vacuum motor and a debris container, and at least a portion of a mechanism for rotating the plate; a user may specify that the direction of rotation of the plate be reversed after every 50 rotations in one direction; the user uses a graphical user interface (GUI) of an application of a communication device paired with the processor of the robotic surface cleaning device to provide user inputs; electrical power may continuously flow to electrical components mounted to the plate of the rotating assembly; mapping or path planning method may be used to localize the robotic surface cleaning device; the processor uses quantum modeling; the processor models the motion of the robotic surface cleaning device using a Hamiltonian dynamical system; the processor incorporates stochastic behaviour by modeling the dynamics of the robotic surface cleaning device using Langevin dynamics, which models friction forces and perturbation to the system, instead of Hamiltonian dynamics; partial differential equations for evolving the probability density function over time are solved by the processor of the robotic surface cleaning device using finite difference and/or finite element methods; numerical approximation has two components, discretization in space and in time; the finite difference method relies on discretizing a function on a uniform grid; derivatives are then approximated by difference equations; in some embodiments, the processor uses finite element methods (FEM) to numerically approximate partial differential equations; the method involves constructing a mesh or triangulation of the domain (Ebrahimi Afrouzi et al., U.S. Patent Application Publication 2020/0069134 A1).

None of these references taken either alone or in combination with the prior art of record discloses a computing device, specifically including: 
(Claims 1) “generate a second discretized model of a focus region of the quantum computing device model, wherein:
the second discretized model divides the focus region into a second plurality of cells; and
the focus region is bounded at least in part by the estimated boundary indicated in the first discretized model for a quantum computing device component of the plurality of quantum computing device components; and
solve a second differential equation discretized with the second discretized model”, in combination with remaining elements of the claim.
 
None of these references taken either alone or in combination with the prior art of record discloses a method for use with a computing device, specifically including: 
(Claims 13) “generating a second discretized model of a focus region of the quantum computing device model, wherein:
the second discretized model divides the focus region into a second plurality of cells; and
the focus region is bounded at least in part by the estimated boundary indicated in the first discretized model for a quantum computing device component	of the plurality	of quantum computing device components; and
solving a second differential equation discretized with the second discretized model”, in combination with remaining elements of the claim.
 
None of these references taken either alone or in combination with the prior art of record discloses a computing device, specifically including: 
(Claims 20) “generate a second discretized model of a focus region of the device model, wherein:
the second discretized model divides the focus region into a second plurality of cells via finite difference analysis or finite element analysis;
the focus region is bounded at least in part by the estimated boundary indicated in the first discretized model for a device component of the plurality of device components; and
one or more of the second plurality of cells are smaller than one or more of the first plurality of cells; and
solve a second differential equation discretized with the second discretized model”, in combination with remaining elements of the claim.
 
 All dependent claims are allowable because of their dependence on the allowable independent claims.
 
Art considered

7.	The following additional patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a method for simulating a quantum computing device model.
1.	Li et al., "A far sonic offset imaging method, device and system", Chinese Patent CN 109709602 A, May 2019. 
2.	Ulyanov et al., “Intelligent electromechanical control suspension system based on quantum soft computing”, Chinese Patent CN 1672171 A, September 2005.
3.	Scheer et al., "Modeling superconducting quantum circuit systems”, U.S. Patent Application Publication 2018/0240035 A1, August 2018.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	May 7, 2022